UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 99-1793



KAREN SUE CONNER,

                                              Plaintiff - Appellant,

          versus


BARBOUR COUNTY BOARD OF EDUCATION; WILLIAM E.
PHILLIPS; CHARLES ZINN; F. EDWARD LARRY,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-97-94-2)


Submitted:   September 30, 1999            Decided:   October 6, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Karen Sue Conner, Appellant Pro Se. Richard Michael Yurko, Jr.,
STEPTOE & JOHNSON, Clarksburg, West Virginia; Rodney Lloyd Bean,
STEPTOE & JOHNSON, Morgantown, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Karen Sue Conner appeals the district court’s order dismissing

her Title VII complaint.   We have reviewed the record and the dis-

trict court’s opinion and find no reversible error.    Accordingly,

we affirm on the reasoning of the district court.     See Conner v.

Barbour County Board of Educ., No. CA-97-94-2 (N.D.W. Va. May 17,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2